IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BEVERLY RANKINE,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2892

AMR CORPORATION AND
SEDGWICK CLAIM
MANAGEMENT SERVICES,

      Appellee.


_____________________________/

Opinion filed November 4, 2016.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: March 15, 2012.

Bill McCabe, Longwood, and Kevin R. Gallagher of The Gallagher Law Group,
P.A., Fort Lauderdale, for Appellant.

Clinton C. Lyons, Jr. of Moran Kidd Lyons Johnson, P.A., Orlando, for Appellees.




PER CURIAM.
      The court having received the August 22, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of October 22, 2015, and remanding the

matter for reconsideration upon application of Castellanos v. Next Door Co., 192

So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,

the order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.


OSTERHAUS, BILBREY, and WINSOR, JJ., CONCUR.




                                           2